Citation Nr: 1638523	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling based on orthopedic manifestations for the period prior to February 7, 2012, and 20 percent thereafter.

2.  Entitlement to an increased rating for the neurologic manifestations of the service-connected lumbar spine disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a June 2012 rating decision, a 20 percent rating was granted for the Veteran's low back disability, effective February 7, 2012.  However, as that increase does not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for an increased rating for the lumbar spine.

Initially, the Veteran's claim for an increased rating in this instance was filed in February 2010, and thus, the rating period on appeal potentially extends back one year to February 2009.  38 C.F.R. § 3.400(o)(2) (2015).  Thus, treatment records dating from February 2009 should be of record.  While VA treatment records dated in 2010 and 2011 are of record, they appear to have been submitted directly by the Veteran rather than requested by the RO.  Furthermore, there are no treatment notes dated between August 2011 and May 2013 associated with the claims file.  As it appears that there are relevant outstanding treatment notes, remand is necessary.

Additionally, given that it has been over four years since the Veteran's low back was last examined, the Board finds that a current examination should be provided on remand.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file all outstanding records of VA treatment since February 2009. If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA spine examination to address the current nature and severity of his low back disability.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's low back disability, including the effect of his low back disability on his occupational and daily functioning. 

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







